Title: To John Adams from Wilhem & Jan Willink and De la Lande & Fynje, 13 September 1782
From: Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)
To: Adams, John



Amsterdam. September the 13th: 1782
Sir

Mr van Staphorst having taken along with him Your Excellency’s favour of the 8th: Inst: prevented it’s reply. Since being favoured with your Excellency’s of the 10th:, We have conversed with Said Gentlemen, who told us to have informed Your Excellency, about their Sentiments in respect of the motion in behalf of the Continental Loan, and desired us, as we are of some different Opinion to give ours, to leave Your Excellency at leisure to consider the matter.
We comprehend that a concurrency in a time the Loan could enjoy a better Success than We experience actually is, instead of being favourable rather prejudiciable, and therefore a Subscription of the City, as shall apparently be granted to the Maryland Loan, would be equally encouraging to the Continental, and will prevent the not considering Publicq to form an Idea of greater Solidity of the first founded on the City’s example. But we consider necessary, if claiming it with an appearing hope of Success, to be authorised to offer equal advantages as Maryland has engaged in furnishing Produce to be Sold here, to pay the annual Interest of the Loan out of the Same. Without Such or Simular advantages for the Citizens or promotion of Trade, We’d not advice to make any apply for fear of not Succeeding. We Submit further our Sentiments to your Excellency’s better consideration, to receive your Directions about Said matter.

We have the honour to Subscribe us with the utmost Consideration and all possible respect. Sir! Your most humble and Obedt Servts:
Wilhem & Jan Willink
de la Lande & fynje

